DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 16-18 drawn to an apparatus.
Group II, claim(s) 7-12 and 19-20 drawn to an apparatus.
Group III, claim(s) 13-15, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of claim 7, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of El-Siblani et al. (WO2018106472A1).
Regarding claim 7, El-Siblani teaches a liquid containing mechanism in a 3D printing device (see Figure 26), wherein the liquid containing mechanism is located above a base (housing 552; Figure 25) of the 3D printing device (apparatus 550; Figure 25) and below a printing mechanism of the 3D printing device (build platform support 556; Figure 25); 
the liquid containing mechanism comprises a material box foundation (work surface 571; Figure 26), a material box (outer frame 590; Figure 26) and a plurality of motion guide components (plurality of vertical stops 600a-600d; Figure 26), the material box is detachably mounted on the material box foundation through the plurality of motion guide components (via 620a and 622a in Figure 26), and the material box is spaced apart from the printing mechanism above (see box separated from 556 in Figure 25); 
the liquid containing mechanism further comprises a light-transmitting glass plate (rigid or semi-rigid solidification substrate frame 592; Figure 27), the material box foundation is a rigid annular plate (see annular plate shape of 571 in Figure 26) with a mounting groove (parallel rail 612a; Figure 27 and [00275] parallel rails 612a and 612b are provided for securing the solidifiable material container 580 to work table 571) and is detachably mounted on the base (housing 552; Figure 25), the mounting groove of the material box foundation is covered by the glass plate (see 612 covered by rigid or semi-rigid solidification substrate frame 592 in Figure 27), and the glass plate is fixed to an upper surface of the material box foundation ([00270] rigid or semi-rigid solidification substrate frame 592 is integrally formed with the outer frame 590 and includes a center opening in which the rigid or semi-rigid solidification substrate 597 is mounted); 
the plurality of motion guide components are fixed to a peripheral edge of the material box (see 600a-d in Figure 26) and then detachably fixed on the material box foundation (at stop surfaces 602a-602d; Figure 26 and 27), and the material box is placed on the glass plate ([00270] A rigid or semi-rigid solidification substrate frame 592 is integrally formed with the outer frame 590); 
the glass plate is configured for placing a film on an upper surface thereof located in the material box ([00270] the upward facing surface 587 of the rigid or semi-rigid solidification substrate frame 592 to keep film 598 stretched tightly over the rigid or semi-rigid solidification substrate 597); 
each of the plurality of motion guide components is a following component with an upper limit structure and a lower limit structure ([00283] vertical stops 600a-600d which limit the downward build (z) axis movement of solidifiable material container 580… the downward stops comprise micrometers which allow for regulated and fine positioning of stop surfaces 602a-602d which are extendable and retractable along the build (z) axis); 
the printing mechanism is configured for moving upward (via build platform elevator 569 in Figure 25) and driving the material box to move together during release by pulling a printed object via adhesion between the film and the printed object ([00285] With the solidification substrate 597 tilted, the build platform 554 ascends by at least one layer thickness Ah to peel the exposed object surface 557 from film 598 while rigid or semi-rigid solidification substrate 597 remains tilted downward (relative to the x-y plane) and away from film 598); and 
the plurality of motion guide components are configured for forcing the material box to follow the printing mechanism for a certain distance between the upper limit structures and the lower limit structures to release the film ([00285] As rail 612a moves downward, inner frame upper edge 650 separates from outwardly projecting flange 588 and solidification substrate frame 592 tilts downward about tilt axis Tx, thereby separating solidification substrate 597 from film 598).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743